         Case: 3:16-cv-00383-wmc Document #: 179 Filed: 04/30/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 JASON JAMES HYATT,

          Plaintiff,                                                     ORDER
    v.
                                                                Case No. 16-cv-383-wmc
 LUKAS, et al                                                      App. No. 20-1114

          Defendants.


         On April 16, 2021, I assessed plaintiff Jason James Hyatt an initial partial payment of

the appeal filing fee in the amount of $41.78 to be submitted by May 10, 2021. Now plaintiff

has filed a motion to use release account funds to pay the initial partial appeal fee in this case.

Plaintiff’s motion is granted.

         The only amount plaintiff must pay at this time is the $41.78 initial partial appeal

payment. Before officials take any portion of that amount from plaintiff’s release account, they

may first take from plaintiff’s regular account up to the full amount plaintiff owes.

         Since plaintiff has not yet paid the $41.78, an enlargement of time until May 21, 2021

is provided to pay the initial partial appeal fee.

                                             ORDER

         IT IS ORDERED that,

         1.      Plaintiff Jason James Hyatt’s motion for use of release account funds to pay the

initial partial appeal fee in this case is GRANTED.

         2.      Plaintiff may have until May 21, 2021, to submit a check or money order made

payable to the clerk of court in the amount of $41.78. If by May 21, 2021, plaintiff fails to

make the initial partial appeal payment or show cause for failure to do so, the clerk’s office will
       Case: 3:16-cv-00383-wmc Document #: 179 Filed: 04/30/21 Page 2 of 2




notify the court of appeals so that it may take whatever action it deems appropriate with respect

to this appeal.




                  Entered this 30th day of April, 2021.

                                       BY THE COURT:

                                       /s/
                                       PETER OPPENEER
                                       Magistrate Judge




                                                 2
